                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

MATTHEW MORGAN                                                                           PLAINTIFF

v.                                     No. 2:18-CV-02110

NAVIENT SOLUTIONS, LLC, et al.                                                       DEFENDANTS

                                               ORDER

       On August 19, 2019, Plaintiff filed a motion (Doc. 50) for extension of time, requesting

additional time to file an “objection” to Defendants Navient Solutions, LLC and United Student

Aid Funds, Inc.’s pending motion (Doc. 47) for summary judgment, his own cross-motion for

summary judgment, or both. By text only order (Doc. 51) Court granted the motion in part,

allowing Plaintiff an extension to August 29, 2019 to file a response to the motion for summary

judgment.

       On August 29, 2019, Plaintiff filed a motion (Doc. 55) for summary judgment. Defendants

moved to strike (Doc. 58) Plaintiff’s motion and supporting documents on the grounds that while

the Court’s partial grant had extended the time for a response, it did not extend the time for Plaintiff

to file his own motion. Plaintiff has responded (Doc. 59) to the motion to strike, arguing that the

Court’s order permitted him to file an objection or a motion as his response. Defendants have filed

a motion (Doc. 60) for relief, asking the Court to pause their deadlines until the Court determines

whether Plaintiff has filed a motion to which they must respond.

       The Court’s scheduling order (Doc. 31) set a deadline of August 6, 2019 for dispositive

motions to be filed. This deadline might have been extended for good cause and excusable neglect.

Fed. R. Civ. P. 6(b), 16(b)(4). Plaintiff’s motion (Doc. 50), however, showed no excusable neglect

to justify extending the dispositive motions deadline. Therefore, the Court granted the motion in



                                                   1
part, allowing Plaintiff a brief extension to file a response—what he has called “objections”—but

not extending the time for Plaintiff to file his own dispositive motion.

       The Court will not grant the pending motion to strike. Rather, it will construe Plaintiff’s

motion for summary judgment as his response to Defendants’ motion for summary judgment.

Defendants have 7 days from entry of this order to file any reply.

       IT IS THEREFORE ORDERED that Defendants’ motion to strike (Doc. 58) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s motion for summary judgment (Doc. 55) is

TERMINATED. The Clerk is directed to amend the docket to reflect that Plaintiff’s filings (Docs.

55, 56, and 57) are responses to Defendants’ pending motion and supporting documents (Docs.

47, 48, and 49).

       IT IS FURTHER ORDERED that Defendants’ motion for relief and confirmation is

MOOT, and the deadline for Defendants to file a reply to Plaintiff’s response is extended to

September 13, 2019.

       IT IS SO ORDERED this 6th day of September, 2019.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                 2
